DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1–11 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/21/2021 is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regard to independent claim 1, Osterlund et al. (US Publication 2022/0086933) teaches a dual-network dual-system mobile device, comprising:
a mobile network module, comprising:
a wireless communication module, configured to set a user identity recognition module to make the mobile network module connect with a mobile network;
a transfer station module, electrically connected with the mobile network module, and configured to establish a first network channel through the mobile network module and a first access point and to establish a second network channel through the mobile network module and a second access point, wherein the first network channel and the second network channel are virtually isolated with each other;
a first computer module, comprising:
a first main memory;
a first storage, configured to store a first operating system with a first application;
a first transceiver, electrically connected with the transfer station module;
a first I/O controller, comprising a first input controller and a first display controller; and
a first processor, electrically connected with the first main memory, the first storage, the first transceiver, and the first I/O controller, and configured to load the first operating system with the first application from the first storage to the first main memory and to run the first operating system with the first application;
a second computer module, comprising:
a second main memory;
a second storage, configured to store a second operating system with a second application; a second transceiver, electrically connected with the transfer station module; a second I/O controller, comprising a second input controller and a second display controller; and a second processor, electrically connected with the second main memory, the second storage, the second transceiver, and the second I/O controller, and configured to load the second operating system with the second application from the second storage to the second main memory and to run the second operating system with the second application wherein said system includes a first SIM using a first network and a second SIM using a second network wherein the first network and the second network runs simultaneously and while using the first SIM displaying notification from the second SIM in realtime and able to switch to second SIM displaying user interface elements using the same display switching from a first mode using fist SIME to second mode using the second SIM (paragraph 007-0010).

Zhu (US Patent 11,012,850) teaches a dual-network dual-system mobile device, comprising:
a mobile network module, comprising:
a wireless communication module, configured to set a user identity recognition module to make the mobile network module connect with a mobile network;
a transfer station module, electrically connected with the mobile network module, and configured to establish a first network channel through the mobile network module and a first access point and to establish a second network channel through the mobile network module and a second access point, wherein the first network channel and the second network channel are virtually isolated with each other;
a first computer module, comprising:
a first main memory;
a first storage, configured to store a first operating system with a first application;
a first transceiver, electrically connected with the transfer station module;
a first I/O controller, comprising a first input controller and a first display controller; and
a first processor, electrically connected with the first main memory, the first storage, the first transceiver, and the first I/O controller, and configured to load the first operating system with the first application from the first storage to the first main memory and to run the first operating system with the first application;
a second computer module, comprising:
a second main memory;
a second storage, configured to store a second operating system with a second application; a second transceiver, electrically connected with the transfer station module; a second I/O controller, comprising a second input controller and a second display controller; and a second processor, electrically connected with the second main memory, the second storage, the second transceiver, and the second I/O controller, and configured to load the second operating system with the second application from the second storage to the second main memory and to run the second operating system with the second application wherein said system includes a first SIM using a first network and a second SIM using a second network wherein the first network and the second network runs simultaneously and while using the first SIM displaying notification from the second SIM in realtime and able to switch to second SIM displaying user interface elements using the same display switching from a first mode using fist SIME to second mode using the second SIM and configure application to use either the first SIM having the first network or the second SIM having the second network (figure 2A-2F and 3A-3C)

Su (US Publication 2016/0262200) teaches a dual-network dual-system mobile device, comprising:
a mobile network module, comprising:
a wireless communication module, configured to set a user identity recognition module to make the mobile network module connect with a mobile network;
a transfer station module, electrically connected with the mobile network module, and configured to establish a first network channel through the mobile network module and a first access point and to establish a second network channel through the mobile network module and a second access point, wherein the first network channel and the second network channel are virtually isolated with each other;
a first computer module, comprising:
a first main memory;
a first storage, configured to store a first operating system with a first application;
a first transceiver, electrically connected with the transfer station module;
a first I/O controller, comprising a first input controller and a first display controller; and
a first processor, electrically connected with the first main memory, the first storage, the first transceiver, and the first I/O controller, and configured to load the first operating system with the first application from the first storage to the first main memory and to run the first operating system with the first application;
a second computer module, comprising:
a second main memory;
a second storage, configured to store a second operating system with a second application; a second transceiver, electrically connected with the transfer station module; a second I/O controller, comprising a second input controller and a second display controller; and a second processor, electrically connected with the second main memory, the second storage, the second transceiver, and the second I/O controller, and configured to load the second operating system with the second application from the second storage to the second main memory and to run the second operating system with the second application wherein said system includes a first SIM using a first network and a second SIM using a second network wherein the first network and the second network runs simultaneously and while using the first SIM displaying notification from the second SIM in realtime and able to switch to second SIM displaying user interface elements using the same display switching from a first mode using fist SIME to second mode using the second SIM wherein the first network is private and the second network is public (paragraph 006-008).

Kang et al. (US Publication 2012/0135715) teaches a dual-network dual-system mobile device, comprising:
a mobile network module, comprising:
a wireless communication module, configured to set a user identity recognition module to make the mobile network module connect with a mobile network;
a transfer station module, electrically connected with the mobile network module, and configured to establish a first network channel through the mobile network module and a first access point and to establish a second network channel through the mobile network module and a second access point, wherein the first network channel and the second network channel are virtually isolated with each other;
a first computer module, comprising:
a first main memory;
a first storage, configured to store a first operating system with a first application;
a first transceiver, electrically connected with the transfer station module;
a first I/O controller, comprising a first input controller and a first display controller; and
a first processor, electrically connected with the first main memory, the first storage, the first transceiver, and the first I/O controller, and configured to load the first operating system with the first application from the first storage to the first main memory and to run the first operating system with the first application;
a second computer module, comprising:
a second main memory;
a second storage, configured to store a second operating system with a second application; a second transceiver, electrically connected with the transfer station module; a second I/O controller, comprising a second input controller and a second display controller; and a second processor, electrically connected with the second main memory, the second storage, the second transceiver, and the second I/O controller, and configured to load the second operating system with the second application from the second storage to the second main memory and to run the second operating system with the second application wherein said system includes a first SIM using a first network and a second SIM using a second network wherein the first network and the second network runs simultaneously and while using the first SIM displaying notification from the second SIM in realtime and able to switch to second SIM displaying user interface elements using the same display switching from a first mode using first SIM to second mode using the second SIM (figure 20).


However, closest art of records, as discussed above, singly or in combination fails to teach or suggest at least 
“ A dual-network dual-system mobile device, comprising:
a mobile network module, comprising:
a wireless communication module, configured to set a user identity recognition module to make the mobile network module connect with a mobile network;
a transfer station module, electrically connected with the mobile network module, and configured to establish a first network channel through the mobile network module and a first access point and to establish a second network channel through the mobile network module and a second access point, wherein the first network channel and the second network channel are virtually isolated with each other;
a first computer module, comprising:
a first main memory;
a first storage, configured to store a first operating system with a first application;
a first transceiver, electrically connected with the transfer station module;
a first I/O controller, comprising a first input controller and a first display controller; and
a first processor, electrically connected with the first main memory, the first storage, the first transceiver, and the first I/O controller, and configured to load the first operating system with the first application from the first storage to the first main memory and to run the first operating system with the first application;
a second computer module, comprising:
a second main memory;
a second storage, configured to store a second operating system with a second application; a second transceiver, electrically connected with the transfer station module; a second I/O controller, comprising a second input controller and a second display controller; and a second processor, electrically connected with the second main memory, the second storage, the second transceiver, and the second I/O controller, and configured to load the second operating system with the second application from the second storage to the second main memory and to run the second operating system with the second application;
a human-machine interface (HMI), comprising:
an input assembly, comprising a touch component configured to trigger a coordinate parameter; and
an output assembly, comprising a display component configured to display information, wherein each display location of the display component is distinctly corresponding to one touch location of the touch component;
a switch module, configured to switch between a first switch mode and a second switch mode, and comprising:
a first switcher, electrically connected with the first input controller;
a second switcher, electrically connected with the second input controller;
a third switcher, electrically connected with the first display controller;
a fourth switcher, electrically connected with the second display controller, wherein the first switcher, the second switcher, the third switcher, and the fourth switcher are controlled to switch between a turn-on mode and a turn-off mode;
an input processor, electrically connected with the touch component, and configured to connect with the first switcher and the second switcher to make the first input controller and the second input controller receive the coordinate parameter triggered by the touch component; a display processor, electrically connected with the display component, and configured to connected with the third switcher and the fourth switcher; and a switch controller, electrically connected with the first switcher, the second switcher, the third switcher, the fourth switcher, and the input processor, configured to receive the coordinate parameter triggered by the touch component from the input processor, and configured to trigger a first switching signal and a second switching signal, wherein when the switch controller triggers the first switching signal, the first switch mode of the switch module is activated to make the first I/O controller be configured to control the HMI, and the HMI is configured to interact with the first computer module, when the switch controller triggers the second switching signal, the second switch mode of the switch module is activated to make the second I/O controller be configured to control the HMI, and the HMI is configured to interact with the second computer module; and a casing, partially covering the mobile network module, the transfer station module, the first computer module, the second computer module, the switch module, and the HMI; wherein the transfer station module is configured to control the first computer module to make the first computer module communicate externally through the first network channel and to control the second computer module to make the second computer module communicate externally through the second network channel distinctly; 
wherein the first switch mode configures the first switcher and the third switcher to be the turn-on mode, and configures the second switcher and the fourth switcher to be the turn-off mode;
the second switch mode configures the first switcher and the third switcher to be the turn-off mode, and configures the second switcher and the fourth switcher to be the turn-on mode;
wherein the first switcher is switched to the turn-on mode to make the input processor be electrically connected with the first input controller;
the first switcher is switched to the turn-off mode to make the input processor be electrically disconnected with the first input controller;
the second switcher is switched to the turn-on mode to make the input processor be electrically connected with the second input controller;
the second switcher is switched to the turn-off mode to make the input processor be electrically disconnected with the second input controller;
the third switcher is switched to the turn-on mode to make the display processor be electrically connected with the first display controller;
the third switcher is switched to the turn-off mode to make the display processor be electrically disconnected with the first display controller;
the fourth switcher is switched to the turn-on mode to make the display processor be electrically connected with the second display controller;
the fourth switcher is switched to the turn-off mode to make the display processor be electrically disconnected with the second display controller; and
wherein the display processor comprises a two-in-one-out signal combiner.” 
when interpreted as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA NABI whose telephone number is (571)270-7592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Reza Nabi/
Primary Examiner, Art Unit 2175